DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 05/10/2022.  Claims 1-2, 4-20, and 24 remain pending in the application. Claims 1, 9, and 17 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-16, and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation "second user input data" in lines 41-46 and 34-39 respectively, which rendering these claims indefinite because "first user input data" is not recited in these claims and it is unclear what is "first user input data" in these claims.  Clarification is required.
Claims 2, 4-8, 10-16, and 24 are rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, 11-12, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MENN (US 2014/0304187 A1, published on 10/09/2014), hereinafter MENN.

Independent Claim 1
MENN discloses a method comprising: receiving organizational data associated with a plurality of charities (MENN, ¶¶ [0029], [0032], and [0062]: receiving data corresponding to one or more NPO (non-profit organization) or charitable campaign profiles), the organizational data comprising, for each charity of the plurality of charities: a charity name (MENN, FIG. 9; ¶  [0085]: NPO or campaign name); associated subject matter comprising data representing one or more items that are associated with the charity (MENN, 222 in FIG. 2; ¶ [0067]: a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation server computer 218; ¶¶ [0057]-[0058]: the context object 222 can carry a portable data carrier 224 including physical pattern corresponding to the context data; context objects can include a magazine, and particularly a magazine ad; a direct mail solicitation; a label, etc.); a charity financial account (MENN, ¶ [0050]: an account of the NPO associated campaign); and a charity location representing a location of an office of the charity (MENN, ¶ [0065]: the location associated with the charitable organization can include a point of presence of the charitable organization and/or a location of a charitable event); 
receiving, from a mobile device associated with a user: environmental data  comprising an image of at least a portion of an object, the environmental data representing a physical environment of the mobile device; and location data indicative of an image location at which the environmental data was obtained (MENN, ¶ [0032]: "context" refers to detectable aspect of an environment the user and of a mobile computing device carried by the user; 108 in FIG. 1; ¶ [0038]: obtain donation context data by operating the mobile device hardware to capture an image of physical indicia carrying the context data and/or operating one or more radios to obtain location data; ¶ [0056]: operate the data capture hardware 220 (e.g., camera) to capture the context data from the context object 222; ¶ [0059]: the user's location (i.e., the mobile device's location) provides the context; ¶ [0070]: capturing the image and converting to the donation context data; FIG. 2; ¶ [0077]: a mobile device camera for capturing context data from a printed portable data carrier in the context object 222); 
identifying, using image recognition techniques, the object (MENN, FIG. 2; ¶¶ [0056]-[0058] and [0069]-[0070]: capture the context data from the context object 222, wherein the context object 222 can carry a portable data carrier 224 including physical pattern corresponding to the context data, wherein the physical pattern can include a bar code symbol, an image having a class-unique shape, an instance-unique shape, and/or a (pattern matched) searchable image, wherein examples of context objects 222 can include a magazine, and particularly a magazine ad; a direct mail solicitation; a label; etc.; ¶ [0070]: capturing the image, converting the image to image data, and converting the image data to the donation context data; i.e., image recognition techniques are used to identify pattern/shape/magazine adv/direct mail solicitation/label in the context object 222 and convert to donation context data); 
identifying, based on the identified object, from among the plurality of charities, one or more qualifying charities (MENN, 106-110 in FIG. 1; ¶¶ [0037], [0042]-[0045], and [0056]-[0058] and [0069]-[0070]: identifying a plurality of charitable campaign candidates corresponding to the context data after user selection of the donation context mode via the UI and the donation context data is obtained from identified pattern/shape/magazine adv/direct mail solicitation/label) by prioritizing the plurality of charities based on a proximity of each of the plurality of charities to the image location and a degree of correspondence between the identified object and the associated subject matter of each of the plurality of charities (MENN, ¶ [0033]: "context" is used to uniquely identify or at least narrow a list of possible NPOs and/or possible charitable campaigns from a universe of possible NPOs and/or charitable campaigns) (MENN, FIG. 8; ¶ [0080]: candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained donation context data; FIG. 2; ¶¶ [0059], [0063]-[0065], and [0067]-[0068]: the context data can include location data corresponding to a particular location 230 of the mobile device 202; the user's location can correspond to a physical location of an NPO; additionally, the context data can include data carried by a portable data carrier 224 of the context object 222 available in an environment 230 of the mobile device 202; the donation context can correspond to proximity of the mobile device 202 to NPO collateral material; the mobile device 202 can include hardware configured to capture the donation context data when the mobile device 202 is proximate to the NPO collateral material; a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation server computer 218; i.e., identifying a list of candidate NPOs and/or campaigns by prioritizing a plurality of NPOs and/or campaigns based on proximity of the mobile device 202 to a physical location of an NPO or a location of a charitable event, and degree of the association between the data carried by the context object 222 (e.g., a magazine ad; a direct mail solicitation; a label) and NPO collateral material); 
selecting a predetermined number of the one or more qualifying charities; transmitting, to the mobile device, the selected predetermined number of the one or more qualifying charities for display (MENN, 110-118 in FIG. 1: ¶¶ [0045]-[0048]: the plurality of charitable campaign candidates are displayed on the graphical display of the mobile device; a sequence of campaign profiles corresponding to a plurality of identified charitable campaigns is presented to the user on the graphical display of the mobile device; the user can review the plurality of identified charitable campaigns and select from among the charitable campaigns) (MENN, 318 → 320 in FIG. 3; FIG. 8; ¶¶ [0033] and [0078]-[0080]: top ten candidate NPOs and/or campaigns, selected/narrowed from a universe of possible NPOs and/or charitable campaigns, are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained donation context data; i.e., displaying top ten candidate NPOs and/or campaigns with highest scores that are most closely to the obtained donation context data); 
receiving, from the mobile device, second user input data indicative of a selection of a first qualifying charity from the selected predetermined number of the one or more qualifying charities and a donation amount (MENN, 118-124 in FIG.1; 320 → 322 in FIG. 3; 906 in FIG. 9 and FIG. 10; ¶¶ [0048]-[0050], [0080]-[0081], [0085]-[0087]: the user can review the plurality of identified charitable campaigns and compare NPOs and/or campaigns (i.e., top ten candidate NPOs and/or campaigns) and select a particular cause that most appeals the values of the user; when a user has selected a desired charitable cause and NPO and/or campaign from among the top ten candidate NPOs and/or charitable campaigns, the user can activate a GIVE control 906 on the NPO profile screen 900, donation options are displayed to the user on the graphical display of the mobile device for selecting suggested donation amounts 1006 or receiving user input of an amount different than the suggested amounts in a number entry field 1010; a donation selection is received from the user via the UI by selecting a give button 1004 to make a donation); and
initiating, based on the received second user input data, a transfer of funds from a financial account associated with the user to the charity financial account associated with the first qualifying charity (MENN, 126 in FIG. 1; FIG. 11; ¶¶ [0050] and [0089]: when the give control 1004 is selected, the selected donation is processed by transmitting data corresponding to a selected donation from the mobile device to a donation transaction server via cryptographic protocol communication; charging the donation to a credit card associated with the user on a secure server, charging the donation to an Internet purchase account (e.g., PAYPAL (R)), debiting a bank account associated with the user, and/or debiting a cryptographic currency wallet; crediting an account of the NPO associated with the campaign).

Claim 6
MENN discloses all the elements as stated in Claim 1 and further discloses wherein the charity location corresponds to global position system (GPS) coordinates (MENN, ¶ [0060]: the location services module can include a global positioning system (GPS) receiver that is configured to estimate location from a comparison of times at which signals from GPS satellites are received; ¶ [0083]: a plurality of NPOs and/or campaigns are displayed on the map view, the user may select among them; i.e., the charity location corresponds to global position system (GPS) coordinate).  

Independent Claim 9
MENN discloses a method comprising: receiving organizational data associated with a plurality of charities (MENN, ¶¶ [0029], [0032], and [0062]: receiving data corresponding to one or more NPO (non-profit organization) or charitable campaign profiles), the organizational data comprising, for each charity of the plurality of charities: a charity name (MENN, FIG. 9; ¶ [0085]: NPO or campaign name); associated subject matter comprising data representing one or more items that are associated with the charity (MENN, 222 in FIG. 2; ¶ [0067]: a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation server computer 218; ¶¶ [0057]-[0058]: the context object 222 can carry a portable data carrier 224 including physical pattern corresponding to the context data; context objects can include a magazine, and particularly a magazine ad; a direct mail solicitation; a label, etc.); a charity financial account (MENN, ¶ [0050]: an account of the NPO associated campaign); and a charity location representing a location of an office of the charity (MENN, ¶ [0065]: the location associated with the charitable organization can include a point of presence of the charitable organization and/or a location of a charitable event); 
receiving, from a mobile device associated with a user: an image including at least a portion of an object; and location data indicative of an image location at which the image was obtained (MENN, ¶ [0032]: "context" refers to detectable aspect of an environment the user and of a mobile computing device carried by the user; 108 in FIG. 1; ¶ [0038]: obtain donation context data by operating the mobile device hardware to capture an image of physical indicia carrying the context data and/or operating one or more radios to obtain location data; ¶ [0056]: operate the data capture hardware 220 (e.g., camera) to capture the context data from the context object 222; ¶ [0059]: the user's location (i.e., the mobile device's location) provides the context; ¶ [0070]: capturing the image and converting to the donation context data; FIG. 2; ¶ [0077]: a mobile device camera for capturing context data from a printed portable data carrier in the context object 222); 
identifying, using image recognition techniques to the image, the object without using symbols (MENN, FIG. 2; ¶¶ [0056]-[0058] and [0069]-[0070]: capture the context data from the context object 222, wherein the context object 222 can carry a portable data carrier 224 including physical pattern corresponding to the context data, wherein the physical pattern can include a bar code symbol, an image having a class-unique shape, an instance-unique shape, and/or a (pattern matched) searchable image; wherein examples of context objects 222 can include a magazine, and particularly a magazine ad; a direct mail solicitation; a label; etc.; ¶ [0070]: capturing the image, converting the image to image data, and converting the image data to the donation context data; i.e., image recognition techniques are used to identify pattern/shape/magazine adv/direct mail solicitation/label in the context object 222 with or without symbols and convert to donation context data); 
identifying, based on the identified object, from among the plurality of charities, one or more qualifying charities (MENN, 106-110 in FIG. 1; ¶¶ [0037], [0042]-[0045], and [0056]-[0058] and [0069]-[0070]: identifying a plurality of charitable campaign candidates corresponding to the context data after user selection of the donation context mode via the UI and the donation context data is obtained from identified pattern/shape/magazine adv/direct mail solicitation/label) by prioritizing the plurality of charities based on a proximity of each of the plurality of charities to the image location and a degree of correspondence between the identified object and the associated subject matter of each of the plurality of charities (MENN, ¶ [0033]: "context" is used to uniquely identify or at least narrow a list of possible NPOs and/or possible charitable campaigns from a universe of possible NPOs and/or charitable campaigns) (MENN, FIG. 8; ¶ [0080]: candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained  donation context data; FIG. 2; ¶¶ [0059], [0063]-[0065], and [0067]-[0068]: the context data can include location data corresponding to a particular location 230 of the mobile device 202; the user's location can correspond to a physical location of an NPO; additionally, the context data can include data carried by a portable data carrier 224 of the context object 222 available in an environment 230 of the mobile device 202; the donation context can correspond to proximity of the mobile device 202 to NPO collateral material; the mobile device 202 can include hardware configured to capture the donation context data when the mobile device 202 is proximate to the NPO collateral material; a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation server computer 218; i.e., identifying a list of candidate NPOs and/or campaigns by prioritizing a plurality of NPOs and/or campaigns based on proximity of the mobile device 202 to a physical location of an NPO or a location of a charitable event, and degree of the association between the data carried by the context object 222 (e.g., a magazine ad; a direct mail solicitation; a label) and NPO collateral material); 
selecting a predetermined number of the one or more qualifying charities; transmitting, to the mobile device, an indication of the selected predetermined number of the one or more qualifying charities (MENN, 110-118 in FIG. 1: ¶¶ [0045]-[0048]: the plurality of charitable campaign candidates are displayed on the graphical display of the mobile device; a sequence of campaign profiles corresponding to a plurality of identified charitable campaigns is presented to the user on the graphical display of the mobile device; the user can review the plurality of identified charitable campaigns and select from among the charitable campaigns) (MENN, 318 → 320in FIG. 3; FIG. 8; ¶¶ [0033] and [0078]-[0080]: top ten candidate NPOs and/or campaigns, selected/narrowed from a universe of possible NPOs and/or charitable campaigns, are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained donation context data; i.e., displaying top ten candidate NPOs and/or campaigns with highest scores that are most closely to the obtained donation context data); 
receiving, from the mobile device that provides the image and the location data, second user input data indicative of a selection of a first qualifying charity from the selected predetermined number of the one or more qualifying charities and a donation amount (MENN, 118-124 in FIG.1; 320 → 322 in FIG. 3; 906 in FIG. 9 and FIG. 10; ¶¶ [0048]-[0050], [0080]-[0081], [0085]-[0087]: the user can review the plurality of identified charitable campaigns and compare NPOs and/or campaigns (i.e., top ten candidate NPOs and/or campaigns) and select a particular cause that most appeals the values of the user; when a user has selected a desired charitable cause and NPO and/or campaign from among the top ten candidate NPOs and/or charitable campaigns, the user can activate a GIVE control 906 on the NPO profile screen 900, donation options are displayed to the user on the graphical display of the mobile device for selecting suggested donation amounts 1006 or receiving user input of an amount different than the suggested amounts in a number entry field 1010; a donation selection is received from the user via the UI by selecting a give button 1004 to make a donation); and 
initiating, based on the received second user input data, a transfer of funds from a financial account associated with the user to the charity financial account associated with the first qualifying charity (MENN, 126 in FIG. 1; FIG. 11; ¶¶ [0050] and [0089]: when the give control 1004 is selected, the selected donation is processed by transmitting data corresponding to a selected donation from the mobile device to a donation transaction server via cryptographic protocol communication; charging the donation to a credit card associated with the user on a secure server, charging the donation to an Internet purchase account (e.g., PAYPAL (R)), debiting a bank account associated with the user, and/or debiting a cryptographic currency wallet; crediting an account of the NPO associated with the campaign).

Claim 11
MENN discloses all the elements as stated in Claim 9 and further disclose receiving, from the mobile device, an indication of an electronic identifier associated with the object, wherein identifying of the object further comprises identifying the object based on the electronic identifier (MENN, FIG. 2; ¶¶ [0057] and [0077]: the context object 222 can carry a portable data carrier 224 carrying the context data, wherein the portable data carrier 224 can include a bar code symbol, a radio frequency (RF) tag, and/or an NFC node; ¶ [0067]: the donation context data can include an identifier of an NPO that is non-volatile; alternatively, the donation context data can include an identifier that is linked to an NPO via a database lookup in a donation server computer 218 or in the mobile device memory 206).  

Claim 12
MENN discloses all the elements as stated in Claim 11 and further disclose wherein the electronic identifier comprises one of an RFID tag or beacon that is detected by the mobile device (MENN, FIG. 2; ¶¶ [0057] and [0077]: the context object 222 can carry a portable data carrier 224 carrying the context data, wherein the portable data carrier 224 can include a bar code symbol, a radio frequency (RF) tag, and/or an NFC node; ¶ [0067]: the donation context data can include an identifier of an NPO that is non-volatile; alternatively, the donation context data can include an identifier that is linked to an NPO via a database lookup in a donation server computer 218 or in the mobile device memory 206).

Claim 15
MENN discloses all the elements as stated in Claim 9 and further disclose storing, on a remotely viewable electronic map, a pin at the image location, wherein the pin represents one or more of the donation amount, the first qualifying charity, or an identification of a donor (MENN, FIG. 7; ¶ [0082]: locations corresponding to NPOs are "pinned" on the map 702 to identify nearby locations corresponding to NPOs and/or campaigns; ¶ [0059]: FIG. 7 displays a location to the user on a map window 702).

Claim 16
MENN discloses all the elements as stated in Claim 9 and further disclose receiving user credentials associated with a social media account; accessing the social media account with the user credentials; and responsive to initiating the transfer of funds, posting content to the social media account, wherein the content comprises a representation of the donation amount to the first qualifying charity (MENN, FIGS. 10-11; ¶¶ [0089]-[0091]: when the give control 1004 is selected, the selected donation is processed; a thank you screen is displayed to the user, wherein the thank you screen 1100 can include sharing controls 1102 for posting or emailing news of the donation to social media or selected persons; upon receiving user activation of a sharing control 1102, appropriate sharing actions are taken, which include posting a message about the donation on a social media public profile, sending an email notifying an employer of a matching donation, or sending an email to ask others to donate; i.e., in order to posting/sharing content to the social media, user must provide his/her credentials to access his/her social media account).

Independent Claim 17
MENN discloses a method comprising: obtaining, by one or more sensors of a mobile device (MENN, 208 and 220 in FIG. 2; ¶ [0060]: the mobile device 202 can include a location services module capable of estimating a particular location 230 of the mobile device 202; e.g., the location services module can estimate location based on known or inferred locations of Wi-Fi networks that are detected by the radio circuit 208; the location services module can additionally include a global positioning system (GPS) receiver that is configured to estimate location from a comparison of times at which signals from GPS satellites are received; ¶ [0056]: operate the data capture hardware 220 to capture the context data from the context object 222, wherein the data capture hardware 220 can include one or more of a camera and/or a portion of the radio circuit 208): one or more images of an object, and location data representative of a location of the mobile device (MENN, ¶ [0032]: "context" refers to detectable aspect of an environment the user and of a mobile computing device carried by the user; 108 in FIG. 1; ¶ [0038]: obtain donation context data by operating the mobile device hardware to capture an image of physical indicia carrying the context data and/or operating one or more radios to obtain location data; ¶ [0059]: the user's location (i.e., the mobile device's location) provides the context; ¶ [0070]: capturing the image and converting to the donation context data; FIG. 2; ¶ [0077]: a mobile device camera for capturing context data from a printed portable data carrier in the context object 222); 
transmitting, to a server, the one or more images of the object and the location data; identifying, using image recognition techniques, the object directly from the one or more images; receiving, from the server, data representative of an identification of one or more qualifying charities from among a plurality of charities (MENN, FIG. 2; ¶¶ [0056]-[0058] and [0069]-[0070]: capture the context data from the context object 222, wherein the context object 222 can carry a portable data carrier 224 including physical pattern corresponding to the context data, wherein the physical pattern can include a bar code symbol, an image having a class-unique shape, an instance-unique shape, and/or a (pattern matched) searchable image, wherein examples of context objects 222 can include a magazine, and particularly a magazine ad; a direct mail solicitation; a label; etc.; ¶ [0070]: capturing the image, converting the image to image data, and converting the image data to the donation context data; i.e., image recognition techniques are used to identify pattern/shape/magazine adv/direct mail solicitation/label from the capturing image of the context object 222 and convert to donation context data) (MENN, ¶ [0033]: "context" is used to uniquely identify or at least narrow a list of possible NPOs and/or possible charitable campaigns from a universe of possible NPOs and/or charitable campaigns) (MENN, 110 in FIGS. 1-2; ¶¶ [0042]-[0044] and [0056]: transmitting the context data captured to a remote resource/server via radio transmitter hardware of the mobile device, and receiving an identity of the charitable campaign from the remote resource/server via radio receiver hardware of the mobile device; ¶ [0064]: the donation context data captured can be carried by the NPO collateral, or alternatively a portable data carrier 224 operatively coupled to the NPO collateral material can carry data selected to direct a query to the context data when the portable data carrier 224 data is transmitted to the server computer 218), 
wherein the server is configured to identify the one or more qualifying charities (MENN, 110 in FIG. 1; ¶¶ [0042]-[0045]: identifying a plurality of charitable campaign candidates corresponding to the context data) based on the identified object, a proximity of each of the plurality of charities to an image location associated with the identified object and a degree of correspondence between the identified object and associated subject matter of each of the plurality of charities (MENN, FIG. 8; ¶ [0080]: candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained  donation context data; FIG. 2; ¶¶ [0059], [0063]-[0065], and [0067]-[0068]: the context data can include location data corresponding to a particular location 230 of the mobile device 202; the user's location can correspond to a physical location of an NPO; additionally, the context data can include data carried by a portable data carrier 224 of the context object 222 available in an environment 230 of the mobile device 202; the donation context can correspond to proximity of the mobile device 202 to NPO collateral material; the mobile device 202 can include hardware configured to capture the donation context data when the mobile device 202 is proximate to the NPO collateral material; a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation server computer 218; i.e., identifying a list of candidate NPOs and/or campaigns by prioritizing a plurality of NPOs and/or campaigns based on proximity of the mobile device 202 to a physical location of an NPO or a location of a charitable event, and degree of the association between the data carried by the context object 222 (e.g., a magazine ad; a direct mail solicitation; a label) and NPO collateral material), 
displaying, on a display of the mobile device, a predetermined number of the one or more qualifying charities from the plurality of charities (MENN, 110-118 in FIG. 1: ¶¶ [0045]-[0048]: the plurality of charitable campaign candidates are displayed on the graphical display of the mobile device; a sequence of campaign profiles corresponding to a plurality of identified charitable campaigns is presented to the user on the graphical display of the mobile device; the user can review the plurality of identified charitable campaigns and select from among the charitable campaigns) (MENN, 318 → 320 in FIG. 3; FIG. 8; ¶¶ [0033] and [0078]-[0080]: top ten candidate NPOs and/or campaigns, selected/narrowed from a universe of possible NPOs and/or charitable campaigns, are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained donation context data; i.e., displaying top ten candidate NPOs and/or campaigns with highest scores that are most closely to the obtained donation context data); 
receiving, by the mobile device, a user input indicative of a command to make a donation to a first qualifying charity of the displayed predetermined number of the one or more qualifying charities (MENN, 118-124 in FIG.1; 320 → 322 in FIG. 3; 906 in FIG. 9 and FIG. 10; ¶¶ [0048]-[0050], [0080]-[0081], [0085]-[0087]: the user can review the plurality of identified charitable campaigns and compare NPOs and/or campaigns (i.e., top ten candidate NPOs and/or campaigns) and select a particular cause that most appeals the values of the user; when a user has selected a desired charitable cause and NPO and/or campaign from among the top ten candidate NPOs and/or charitable campaigns, the user can activate a GIVE control 906 on the NPO profile screen 900, donation options are displayed to the user on the graphical display of the mobile device for selecting suggested donation amounts 1006 or receiving user input of an amount different than the suggested amounts in a number entry field 1010; a donation selection is received from the user via the UI by selecting a give button 1004 to make a donation); 
generating, by the mobile device and in response to receiving the user input, a donation request, the donation request being representative of an instruction to transfer a donation amount from a financial account associated with a user of the mobile device to a financial account associated with the first qualifying charity; and transmitting, to the server, the donation request for execution (MENN, 126 in FIG. 1; FIG. 11; ¶¶ [0050] and [0089]: when the give control 1004 is selected, the selected donation is processed by transmitting data corresponding to a selected donation from the mobile device to a donation transaction server via cryptographic protocol communication; charging the donation to a credit card associated with the user on a secure server, charging the donation to an Internet purchase account (e.g., PAYPAL (R)), debiting a bank account associated with the user, and/or debiting a cryptographic currency wallet; crediting an account of the NPO associated with the campaign).

Claim 18
MENN discloses all the elements as stated in Claim 17 and further discloses wherein receiving the user input comprises: detecting a gesture performed by the user of the mobile device; and determining that the gesture indicates a selection of the first qualifying charity displayed by the mobile device (MENN, 906 in FIG. 9; ¶ [0085]: when a user has selected/clicked/tapped a desired charitable cause and NPO and/or campaign, the user can activate a GIVE control 906 on the NPO profile screen 900). 

Claim 20
MENN discloses all the elements as stated in Claim 17 and further discloses obtaining, by the one or more sensors of the mobile device, an indication of an electronic identifier associated with the object, and identifying the object based on the electronic identifier (MENN, FIG. 2; ¶¶ [0056]-[0057] and [0077]: operate the data capture hardware 220 to capture the context data from the context object 222, wherein the data capture hardware 220 can include one or more of a camera and/or a portion of the radio circuit 208; the context object 222 can carry a portable data carrier 224 carrying the context data, wherein the portable data carrier 224 can include a bar code symbol, a radio frequency (RF) tag, and/or an NFC node; ¶ [0067]: the donation context data can include an identifier of an NPO that is non-volatile; alternatively, the donation context data can include an identifier that is linked to an NPO via a database lookup in a donation server computer 218 or in the mobile device memory 206).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7-8, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over MENN in view of Kumar et al. (US 2020/0184537 A1, filed on 12/11/2018), hereinafter Kumar.

Claim 2
MENN discloses all the elements as stated in Claim 1 and further discloses wherein the identifying the first qualifying charity further comprises determining which respective charity location of each of the selected predetermined number of the one or more qualifying charities has a closest proximity to the image location (MENN, ¶ [0077]: if the mobile device (and user) location matches a known NPO or campaign location, the process can jump from the splash screen FIG. 4 directly to FIG. 9 wherein the NPO or campaign profile is displayed; 324/318 → 320 in FIG. 3; ¶¶ [0078]-[0083]: in cases where a single NPO or campaign is displayed on the map, the user may acknowledge the correct NPO or campaign with a select control; in cases where a plurality of NPOs and/or campaigns (i.e., top ten NPOs and/or campaigns) are displayed on the map view, the user may select among them) and 
wherein prioritizing the plurality of charities comprises: receiving  (MENN, FIGS. 8; ¶¶ [0033], [0080], [0063]-[0065], and [0067]-[0068]: candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained  donation context data, wherein donation context data can correspond to proximity of the mobile device to NPO collateral material, including location data (distance of the mobile device location to a physical location of an NPO) and association of the data carried by the context object with NPO collateral material (degree of association); i.e., in order to determine a list of candidate NPOs and/or campaigns from a universe of possible NPOs and/or charitable campaigns, which are most closely to the donation context data, a priority score for each of the universe of possible NPOs and/or charitable campaigns must be determined by: assigning a first value to the proximity of the user's location data to a physical location of an NPO based on a distance between these two locations, and assigning a second value to the association/correspondence of the data carried by the context object with NPO collateral material based on the degree of association/correspondence; determine the priority score based on the first value and/or the second value, and ordering the universe of possible NPOs and/or charitable campaigns according to their priority scores in order to select a list of possible/candidate NPOs and/or possible/candidate charitable campaigns that correspond most closely to the obtained donation context data).
MENN fails to explicitly discloses wherein receiving an indication of a preference as between the proximity and the degree of correspondence; determining a priority score by: assigning a first value to the proximity; assigning a second value to the correspondence; modifying the first and second values based on the indication of the preference; and summing the modified first and second values; i.e., determining a priority score for each of the plurality of charities by weighted sum of similarity scores of two values/factors/criteria – location and correspondence/association/affinity.
Kumar discloses a system and a method for generating recommendations (Kumar, ¶ [0002]), wherein receiving an indication of a preference as between the proximity and the degree of correspondence; determining a priority score for each of the plurality of charities by: assigning a first value to the proximity; assigning a second value to the correspondence based on the degree of correspondence; modifying the first and second values based on the indication of the preference; and summing the modified first and second values; i.e., determining a priority score for each of the plurality of charities by weighted sum of similarity scores of two values/factors/criteria – location and correspondence/association/affinity (Kumar, ¶ [0021]: characterization information which may be used for making a recommendation can include donation history for users who have made a previous donation; characterization information that may be used and considered for a user without donation history, can include user profile information, contacts, merchants, entities, etc. with whom the user may have transacted with, and purchase history and charities associated with the locations where purchases were made; other general characterization information which may be used for making a recommendation may include charitable cause popularity, trends, and other relational information; ¶¶ [0035]-[0038]: the recommendation score may be achieved across multiple models; each model may be personalized to provide a recommended list of charitable causes with a recommendation score provided for each charitable cause; if multiple models are each predicting a list of charitable causes, there is a need to predict the most adequate charitable cause across the various personalization models; a technique using a calibration of scoring across models for making prediction is adequate when multiple factors exist; a technique to identify the model with the most affinity to the user 302 is useful for users prefer to use charitable causes to which their friends have donated over other methods; a champion technique is useful in instances where the various charitable causes are recommended by multiple models; 804-810 in FIG. 8; ¶¶ [0056]-[0058]: gathering user information and characterization information; determine optimal recommendation model to use; compute recommendation scores(s) using recommendation model determined; ¶ [0053]: the prediction or recommendation of a given charity maybe provided based on the weighted sum of the similarity score; the top k charities based on the weighted sum of the similarity score are recommended to the user; i.e., a priority score is calculated by modifying a first similarity score by a first weighting/preference parameter, modifying a second similarity score by a second weighting/preference parameter, and summing the modified first and second values; ¶ [0053]: a charity having the highest score for a user may then be recommended to the user from the top k charities based on the weighted sum of the similarity score).
MENN and Kumar are analogous art because they are from the same field of endeavor, a system and a method for generating recommendations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kumar to MENN.  Motivation for doing so would provide recommendations that are tailored to a user and across domains and produce a more accurate result (Kumar, .

Claim 7
MENN in view of Kumar discloses all the elements as stated in Claim 2 and further discloses wherein assigning the second value to the correspondence based on the degree of correspondence comprises: comparing the identified object to the one or more items that are associated with the charity; and identifying one or more charities of the plurality of charities in which the identified object matches an item of the respective one or more items (MENN, 222 in FIG. 2; ¶ [0067]: a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation server computer 218; ¶¶ [0057]-[0058]: the context object 222 can carry a portable data carrier 224 including physical pattern corresponding to the context data, wherein the physical pattern can include a bar code symbol, an image having a class-unique shape, an instance-unique shape, and/or a (pattern matched) searchable image; context objects can include a magazine, and particularly a magazine ad; a direct mail solicitation; a label, etc.; ¶ [0043]: constructing a database query including the donation context data, performing a database search with the database query, and receiving a query result including one or more charitable campaigns; ¶ [0064]: the donation context data can be carried by the NPO collateral, or alternatively a portable data carrier 224 operatively coupled to the NPO collateral material can carry data selected to direct a query to the context data when the portable data carrier 224 data is transmitted to the server computer 218; FIG. 8; ¶ [0080]: candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained donation context data).  

Claim 8
MENN in view of Kumar discloses all the elements as stated in Claim 2 and further discloses wherein assigning the second value to the correspondence based on the degree of correspondence comprises: comparing the identified object to the one or more items that are associated with the charity (MENN, 222 in FIG. 2; ¶ [0067]: a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation server computer 218; ¶¶ [0057]-[0058]: the context object 222 can carry a portable data carrier 224 including physical pattern corresponding to the context data, wherein the physical pattern can include a bar code symbol, an image having a class-unique shape, an instance-unique shape, and/or a (pattern matched) searchable image; context objects can include a magazine, and particularly a magazine ad; a direct mail solicitation; a label, etc.); and determining, based on machine learning techniques, that the identified object corresponds to an item of the respective one or more items  (Kumar, ¶ [0016]: the recommendation score may be obtained using one or more models which can include supervised and unsupervised learning as well as a combination of user information and transactions; ¶ [0034]: the cause model 416 may include one or more models and machine learning algorithms designed to make recommendations; machine learning algorithms can include those based off supervised and unsupervised learning and can include models such as clustering, tree-based, ensemble, random walk, etc.).  
MENN and Kumar are analogous art because they are from the same field of endeavor, a system and a method for generating recommendations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kumar to MENN.  Motivation for doing so would produce a more accurate result (Kumar, ¶¶ [0034] and [0039]).

Claim 10
MENN discloses all the elements as stated in Claim 9 and further discloses wherein prioritizing the plurality of charities comprises: determining a priority score for each charity of the plurality of charities by: assigning a first value to the proximity based on a distance between the image location and the charity location; assigning a second value to the correspondence based on the degree of correspondence;  (MENN, FIGS. 8; ¶¶ [0033], [0080], [0063]-[0065], and [0067]-[0068]: candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained  donation context data, wherein donation context data can correspond to proximity of the mobile device to NPO collateral material, including location data (distance of the mobile device location to a physical location of an NPO) and association of the data carried by the context object with NPO collateral material (degree of association); i.e., in order to determine a list of candidate NPOs and/or campaigns from a universe of possible NPOs and/or charitable campaigns,  which are most closely to the donation context data, a priority score for each of the universe of possible NPOs and/or charitable campaigns must be determined by: assigning a first value to the proximity of the user's location data to a physical location of an NPO based on a distance between these two locations, and assigning a second value to the association/correspondence of the data carried by the context object with NPO collateral material based on the degree of association/correspondence; determine the priority score based on the first value and/or the second value, and ordering the universe of possible NPOs and/or charitable campaigns according to their priority scores in order to select a list of possible/candidate NPOs and/or possible/candidate charitable campaigns that correspond most closely to the obtained  donation context data).
MENN fails to explicitly discloses wherein determining a priority score by: assigning a first value to the proximity; assigning a second value to the correspondence; and summing the first and second values; i.e., determining a priority score for each of the plurality of charities by summing similarity scores of two values/factors/criteria – location and correspondence/association/affinity.
 Kumar discloses a system and a method for generating recommendations (Kumar, ¶ [0002]), wherein determining a priority score by: assigning a first value to the proximity; assigning a second value to the correspondence; and summing the first and second values; i.e., determining a priority score for each of the plurality of charities by summing similarity scores of two values/factors/criteria – location and correspondence/association/affinity (Kumar, ¶ [0021]: characterization information which may be used for making a recommendation can include donation history for users who have made a previous donation; characterization information that may be used and considered for a user without donation history, can include user profile information, contacts, merchants, entities, etc. with whom the user may have transacted with, and purchase history and charities associated with the locations where purchases were made; other general characterization information which may be used for making a recommendation may include charitable cause popularity, trends, and other relational information; ¶¶ [0035]-[0038]: the recommendation score may be achieved across multiple models; each model may be personalized to provide a recommended list of charitable causes with a recommendation score provided for each charitable cause; if multiple models are each predicting a list of charitable causes, there is a need to predict the most adequate charitable cause across the various personalization models; a technique using a calibration of scoring across models for making prediction is adequate when multiple factors exist; a technique to identify the model with the most affinity to the user 302 is useful for users prefer to use charitable causes to which their friends have donated over other methods; a champion technique is useful in instances where the various charitable causes are recommended by multiple models; 804-810 in FIG. 8; ¶¶ [0056]-[0058]: gathering user information and characterization information; determine optimal recommendation model to use; compute recommendation scores(s) using recommendation model determined; ¶ [0053]: the prediction or recommendation of a given charity maybe provided based on the weighted sum of the similarity score; the top k charities based on the weighted sum of the similarity score are recommended to the user; i.e., a priority score is calculated by modifying a first similarity score by a first weighting/preference parameter, modifying a second similarity score by a second weighting/preference parameter, and summing the modified first and second values).
MENN and Kumar are analogous art because they are from the same field of endeavor, a system and a method for generating recommendations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kumar to MENN.  Motivation for doing so would provide recommendations that are tailored to a user and across domains and produce a more accurate result (Kumar, .

Claim 13
MENN in view of Kumar discloses all the elements as stated in Claim 10 and further disclose wherein assigning the second value to the correspondence based on the degree of correspondence comprises: comparing the identified object to the one or more items that are associated with the charity; and identifying one or more charities of the plurality of charities in which the identified object matches an item of the respective one or more items (MENN, 222 in FIG. 2; ¶ [0067]: a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation server computer 218; [0057]-[0058]: the context object 222 can carry a portable data carrier 224 including physical pattern corresponding to the context data, wherein the physical pattern can include a bar code symbol, an image having a class-unique shape, an instance-unique shape, and/or a (pattern matched) searchable image; context objects can include a magazine, and particularly a magazine ad; a direct mail solicitation; a label, etc.; ¶ [0043]: constructing a database query including the donation context data, performing a database search with the database query, and receiving a query result including one or more charitable campaigns; ¶ [0064]: the donation context data can be carried by the NPO collateral, or alternatively a portable data carrier 224 operatively coupled to the NPO collateral material can carry data selected to direct a query to the context data when the portable data carrier 224 data is transmitted to the server computer 218; FIG. 8; ¶ [0080]: candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained donation context data).  

Claim 14
MENN in view of Kumar discloses all the elements as stated in Claim 10 and further disclose wherein assigning the second value to the correspondence based on the degree of correspondence comprises: comparing the identified object to the one or more items that are associated with the charity (MENN, 222 in FIG. 2; ¶ [0067]: a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation server computer 218; [0057]-[0058]: the context object 222 can carry a portable data carrier 224 including physical pattern corresponding to the context data, wherein the physical pattern can include a bar code symbol, an image having a class-unique shape, an instance-unique shape, and/or a (pattern matched) searchable image; context objects can include a magazine, and particularly a magazine ad; a direct mail solicitation; a label, etc.); and determining, based on machine learning techniques, that the identified object corresponds to an item of the respective one or more items (Kumar, ¶ [0016]: the recommendation score may be obtained using one or more models which can include supervised and unsupervised learning as well as a combination of user information and transactions; ¶ [0034]: the cause model 416 may include one or more models and machine learning algorithms designed to make recommendations; machine learning algorithms can include those based off supervised and unsupervised learning and can include models such as clustering, tree-based, ensemble, random walk, etc.).  
MENN and Kumar are analogous art because they are from the same field of endeavor, a system and a method for generating recommendations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kumar to MENN.  Motivation for doing so would produce a more accurate result (Kumar, ¶¶ [0034] and [0039]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over MENN in view of Loganathan (US 2015/0186984 A1, published on 07/02/2015), hereinafter Loganathan.

Claim 4
MENN discloses all the elements as stated in Claim 1 and further discloses displaying  (MENN, 318 → 320 in FIG. 3; FIG. 8; ¶¶ [0078]-[0080]: top ten candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained donation context data) (MENN, 118-124 in FIG.1; 320 → 322 in FIG. 3; 906 in FIG. 9 and FIG. 10; ¶¶ [0048]-[0050], [0080]-[0081], [0085]-[0087]: the user can review the plurality of identified charitable campaigns and compare NPOs and/or campaigns (i.e., top ten candidate NPOs and/or campaigns) and select a particular cause that most appeals the values of the user; when a user has selected a desired charitable cause and NPO and/or campaign from among the top ten candidate NPOs and/or charitable campaigns, the user can activate a GIVE control 906 on the NPO profile screen 900, donation options are displayed to the user on the graphical display of the mobile device for selecting suggested donation amounts 1006 or receiving user input of an amount different than the suggested amounts in a number entry field 1010; a donation selection is received from the user via the UI by selecting a give button 1004 to make a donation);
MENN is silent on augmenting the environmental data by adding virtual environmental data comprising enhanced content associated with the identified object, wherein the enhanced content is unrepresented in the physical environment and the enhanced content represents each of the selected predetermined number of the one or more qualifying charities, and wherein the enhanced content is a recommendation of a donation amount.
Loganathan teaches systems and methods for facilitating payments to charity (Loganathan, ¶¶ [0002] and [0039]), wherein augmenting the environmental data by adding virtual environmental data comprising enhanced content associated with the identified object, wherein the enhanced content is unrepresented in the physical environment and the enhanced content represents each of the selected predetermined number of the one or more qualifying charities, and wherein the enhanced content is a recommendation of a donation amount (Loganathan, ¶ [0019]: an augmented reality display on a user device may overlay augmented reality information such as one or more items for purchase and a payment option such as a one-click virtual payment button on an image of the user's surroundings; FIG. 4; ¶ [0039] and [0057]: augmented reality information 310A that may be displayed on windshield 302 (or on an image of a background object on a mobile device display) may include product information such as an image of a product 406, a merchant name 404 (e.g., name of charity), a price 410 (e.g., suggested donation amount), and payment information such as payment icon 210).
MENN and Loganathan are analogous art because they are from the same field of endeavor, systems and methods for facilitating payments to charity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Loganathan to MENN.  Motivation for doing so would help and facilitate shopping charities for making donation easier and quicker by overlaying information on an image of the user's surroundings captured by a camera, and enhance user experience (Loganathan, ¶¶ [0005]-[0007], [0039], and [0074]).

Claim 5
MENN in view of Loganathan discloses all the elements as stated in Claim 4 and further discloses transmitting, to the mobile device, the virtual environmental data for display along with a portion of the physical environment (Loganathan, FIG. 4; ¶¶ [0039] and [0057]: augmented reality information 310A that may be displayed on windshield 302 (or on an image of a background object on a mobile device display) may include product information such as an image of a product 406, a merchant name 404 (e.g., name of charity), a price 410 (e.g., suggested donation amount), and payment information such as payment icon 210). 
MENN and Loganathan are analogous art because they are from the same field of endeavor, systems and methods for facilitating payments to charity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Loganathan to MENN.  Motivation for doing so would help and facilitate shopping charities for making donation easier and quicker by overlaying information on an image of the user's surroundings captured by a camera, and enhance user experience (Loganathan, ¶¶ [0005]-[0007], [0039], and [0074]).

Claim 19 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over MENN in view of Goldthwaite et al. (US 2010/0325563 A1, published on 12/23/2010), hereinafter Goldthwaite.

Claim 19
MENN discloses all the elements as stated in Claim 17 and further discloses displaying the predetermined number of the one or more qualifying charities in association with the object  (MENN, 318 → 320 in FIG. 3; FIG. 8; ¶¶ [0078]-[0080]: top ten candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained donation context data) (Kumar, ¶ [0053]: the top k charities based on the weighted sum of the similarity score are recommended to the user).
MENN fails to explicitly disclose wherein the predetermined number of the one or more qualifying charities are superimposed over a portion of the object.
Goldthwaite teaches a system and a method for tailoring a recommendation (Goldthwaite, ¶¶ [0050]-[0051]), wherein the predetermined number of the one or more qualifying charities are superimposed over a portion of the object (Goldthwaite, FIGS. 3-4; ¶¶ [0028], [0035], [0037]-[0045] and [0050]-[0053]: the quantity of additional content 126 (e.g., recommending information or services) relevant to current view 106 (e.g., entities 108) are overlaid on view 106 in the form of presentation 402).
MENN and Goldthwaite are analogous art because they are from the same field of endeavor, a system and a method for tailoring a recommendation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Goldthwaite to MENN.  Motivation for doing so would improve an experience in connection with a field of view of a local environment (Goldthwaite, ¶ [0065]).

Claim 24
MENN discloses all the elements as stated in Claim 9 and except failing to explicitly disclose wherein the object is a three-dimensional, tangible object, and identifying the three-dimensional. tangible object uses three-dimensional models to aid the image recognition techniques.
Goldthwaite teaches a system and a method for tailoring a recommendation (Goldthwaite, ¶¶ [0050]-[0051]), wherein the object is a three-dimensional, tangible object, and identifying the three-dimensional. tangible object uses three-dimensional models to aid the image recognition techniques (Goldthwaite, FIGS. 1 and 5; ¶¶ [0027] and [0045]: recognition component 110 that can match an entity from set 108 to a 3-D modeled entity; recognition component 110 can identify object entities 502 included in image 104, wherein object entities 502 can include a book, CD, DVD, product, a landmark).
MENN and Goldthwaite are analogous art because they are from the same field of endeavor, a system and a method for tailoring a recommendation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Goldthwaite to MENN.  Motivation for doing so would provide more accurate object representation and help in object recognition (Goldthwaite, ¶ [0027]).

Response to Arguments
Applicant's arguments filed on 55/10/2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 12-14 of the Remarks that Menn fails to disclose or suggest at least "identifying, using image recognition techniques, the object" and "identifying, based on the identified object, ... one or more qualifying charities" as recited or analogously recited in amended Claims 1, 9, and 17.
In response, examiner respectfully disagrees.  MENN discloses in ¶¶ [0056]-[0058] and [0069]-[0070] with FIG. 2 that capture the context data from the context object 222 (e.g., capturing the image, converting the image to image data, and converting the image data to the donation context data), wherein examples of context objects 222 can include a magazine, and particularly a magazine ad; a direct mail solicitation; a label; etc., and the context object 222 can carry physical pattern (including a bar code symbol, an image having a class-unique shape, an instance-unique shape, and/or a (pattern matched) searchable image) corresponding to the context data; i.e., image recognition techniques are used to identify pattern/shape/magazine adv/direct mail solicitation/label in the context object 222.  MENN further discloses in ¶¶ [0033], [0037], [0042]-[0045], [0059], [0063]-[0065], and [0067]-[0068] with FIGS. 1-2 that identifying a plurality of charitable campaign candidates corresponding to the donation context data, obtained from identified pattern/shape/magazine adv/direct mail solicitation/label, by prioritizing a plurality of NPOs and/or campaigns based on proximity of the mobile device 202 to a physical location of an NPO or a location of a charitable event, and degree of the association between the data carried by the context object 222 (e.g., a magazine ad; a direct mail solicitation; a label) and NPO collateral material.  Therefore, MENN DOES disclose "identifying, using image recognition techniques, the object" and "identifying, based on the identified object, ... one or more qualifying charities" as recited or analogously recited in amended Claims 1, 9, and 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175